Exhibit 10.13




PROMISSORY NOTE




$1,000,000

 Date:____________________







FOR VALUE RECEIVED, U.S. Wireless Online, Inc., a Nevada corporation (“Maker”)
promises to pay to the order of Raymond Dauenhauer (“Lender”) in lawful money of
the United States of America, the principal sum of One Million and no
One-Hundredths Dollars ($1,000,000.00).




This Note shall be for a term of 12 months from the date of execution and yield
interest at a rate of 8.5% per annum.  Interest will begin to accrue on July 1,
2007 with first payment of interest only due on August 1, 2007, and each
interest only payment due the 1st of each month thereafter until maturity.  The
total principal amount and any accrued interest shall be due and payable 12
months from the date of execution of this note.




This Promissory Note is made pursuant to the Settlement, Satisfaction and Mutual
Release Agreement dated December 19, 2006 between U.S. Wireless Online, Inc., a
Nevada corporation, Raymond Dauenhauer, an individual (the “Settlement
Agreement”), the terms of which are incorporated herein by reference.




The laws of the State of Nevada shall govern the form and essential validity of
this Note.




Time is of the essence with respect to all Maker’s obligations and agreements
under this Note.




This Note and all the provisions, conditions, promises, and covenants hereof
shall inure to the benefit of Lender, his successors and assigns, and shall be
binding upon the Maker, its successors and assigns.




IN WITNESS WHEREOF, the Maker has caused its duly authorized officers to execute
this Note on its behalf as of the date and year first set forth above.

 

U.S. Wireless Online, Inc.







 

By:________________________________

Rick E. Hughes

Its:  President 



